                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 UNITED STATES OF AMERICA                              '
                                                       '
 v.                                                    '   NO. 9:19-CR-33-RC
                                                       '
                                                       '
 TRAVIS WADE ELLIS                                     '

                ORDER ADOPTING REPORT AND RECOMMENDATION

       The court referred this matter to the Honorable Zach Hawthorn, United States Magistrate

Judge, for consideration of pretrial matters. Judge Hawthorn previously ordered that Defendant,

Travis Wade Ellis, undergo a mental examination to determine his competency to stand trial

pursuant to 18 U.S.C. § 4241. [Dkt. #24]. After conducting a hearing on February 3, 2020 to

address the examiner’s findings, Judge Hawthorn filed his Report and Recommendation on the

Defendant’s Competency to Stand Trial [Dkt. #34]. Judge Hawthorn concluded that Mr. Ellis is

competent to stand trial under 18 U.S.C. § 4241.

       The parties have not objected to the magistrate’s findings and recommendation. The court

concludes that the Report and Recommendation on the Defendant’s Competency to Stand Trial

should be accepted. The court ORDERS that the Report and Recommendation on Defendant’s

Competency to Stand Trial [Dkt. #34] of the United States Magistrate Judge is ADOPTED. The

court further ORDERS and FINDS, in accordance with the magistrate’s recommendation and the

examiner’s report, that Defendant is competent to stand trial pursuant to Title 18, United States

Code, Section 4241.
                        So ORDERED and SIGNED February 14, 2020.




                                                                  ____________________________
                                                                   Ron Clark, Senior District Judge
                                                   1
